Name: Commission Regulation (EEC) No 105/86 of 21 January 1986 amending Regulation (EEC) No 3301/85 increasing to 180 000 tonnes the quantity of bread-making wheat held at Ghent by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/6 Official Journal of the European Communities 22. 1 . 86 COMMISSION REGULATION (EEC) No 105/86 of 21 January 1986 amending Regulation (EEC) No 3301/85 increasing to 180 000 tonnes the quantity of bread-making wheat held at Ghent by the French intervention agency for which a standing invitation to tender for export has been opened ties in store ; whereas Annex I to Regulation (EEC) No 3301 /85 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3447/85 (4), Whereas Commission Regulation (EEC) No 3301 /85 (5), as amended by Regulation (EEC) No 3465/85 (6), opened a standing invitation to tender for the export of 1 20 000 tonnes of bread-making wheat held at Ghent by the French intervention agency ; whereas, in a communica ­ tion of 15 January 1986, France informed the Commis ­ sion of the intention of its intervention agency to increase by 60 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of bread-making wheat held at Ghent by the French intervention agency for which a standing invi ­ tation to tender for export has been opened should be increased to 180 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3301 /85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 80 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 180 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annes I and II to Regulation (EEC) No 3301 /85 are replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 328 , 7 . 12 . 1985, p. 17 . (s) OJ No L 316, 27 . 11 . 1985, p. 35 . (4) OJ No L 332, 10 . 12. 1985, p. 30 . 22. 1 . 86 Official Journal of the European Communities No L 16/7 ANNEX I (tonnes) Place of storage Quantity Ghent (Belgium) 180 000 ANNEX II Standing invitation to tender for the export of 180 000 tonnes of bread-making wheat held by the French intervention agency (Regulation (EEC) No 3301 /85) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 I 2 I 3 I etc. \ (') This price includes the increases or reductions relating to the lot to which the tender refers .